Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12, and 16-19 in the reply filed on November 5, 2021 is acknowledged.  Claims 10-11, 13-15, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method or product, there being no allowable generic or linking claim. 
Claim Objections
	Each of elected claims 1-9 and 12 is directed to a composition/method involving a “silane oligomer”.  This characterization connotes the origins of the oligomeric compound but, in fact, the oligomer is derived, in part, from the hydrolysis/condensation of a silane, the hydrolysis/condensation product of said silane being a siloxane.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taima et al., U.S. Patent Application Publication No. 2011/0262750.
	Applicant is directed to [0102-0105] where there is disclosed the initial ammonia-catalyzed hydrolysis/condensation of tetramethoxysilane after which titanium tetraisopropoxide is added to the sol thus producing a silica/titania mixed-metal oxide where all of the silicon atoms are bonded to four .
Claims 1-2, 8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suguma, U.S. Patent # 5,200,237.
	Suguma teaches the formation of metallosiloxane from the silane precursors summarized in Table 1 and a metal alkoxide based on one of Ti, Zr, Ge or Al  (column 4, lines 23-26).  The metallosiloxane Si-O-M bonds are, however, apparently created not by direct condensation or silicon and titanium bound hydroxyl- or hydrolysable groups but, rather, when the reaction product derived from these starting materials is subsequently pyrolyzed.  See, for instance, the schemes that depict how a Ti-doped silicate is formed from glycidoxypropyltrimethoxysilane and tetraethoxytitanate in columsn 5 and 6.   A similar mechanism is proposed for other combinations of starting material in columns 10 and 11.  It is acknowledged here that, although the organosilicon starting materials are trialkoxysilanes, the silicon atoms in the final product are bonded to four silicon atoms because of the mechanism by which the final product is formed.
Claims 1-3, 8, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boisvert et al., WO 2008/018981.
	See the various metallosiloxanes containing titanium, aluminum, and/or boron atoms mentioned in [0023].  Metal alkoxides are employed as precursors in their synthesis [0024-0025,0028].  They are film-forming substances that, once applied to a substrate a subject to first- (drying) and second (pyrolysis) heating stages [0067-0069].
s 1, 4-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al., JP 2013-049834.
	Yoshida discloses sealing materials for light emitting diodes [0001] with what they refer to as a so-called organic/inorganic hybrid glass [0011].  The organic-inorganic glass is obtained from the co-reaction of a mixture of silanol-terminated polydimethylsiloxane differing in their chain lengths, an aluminum alkoxide, and an alkoxysilane, suitable embodiments of which are delineated in [0057-0059].  The precursors are combined in a sealed condition [0060-0062] after which they are coated onto a substrate of interest and their reaction is promoted with heating [0056,0063].
	It is the Examiner’s reading of the subject matter of the aforementioned passages that the silanol-terminated PDMS and aluminum alkoxide are preliminarily reacted prior to the incorporation of an alkoxysilane.  Under this interpretation, claims 4 to 6 would be anticipated.  Table 1 reflects that the precursors from which the aluminum-modified polysiloxane is made together weigh substantially more than does the alkoxysilane later added thus the latter constitutes significantly less than 100 parts relative to 100 parts of the metallosiloxane oligomer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., JP 2013-049834.
	The Examiner acknowledges that the reference is not forthcoming as to the degree of transmittance of the sealant summarized above.  However, to the extent that its primary use is for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 25, 2022